■ *WARNER, J.
The error assigned to the judgment of the Court below in this case, is the overruling the motion for a new trial, on the grounds specified therein. When there is evidence on both sides in relation to the matters in controversy between the parties, and the verdict of the jury is not decidedly and strongly against the weight of the evidence, this Court will not control the discretion of the Court below, in refusing to grant a new trial.
Let the judgment of the Court below be affirmed. .